        Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 1 of 10




 1   SUNETHRA MURALIDHARA, ESQ.
     Nevada Bar No. 13549
 2   RUSSELL E. MARSH, ESQ.
 3   NevadaBarNo. 11198
     WRIGHT MARSH & LEVY
 4   300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
 5   Phone: (702) 382-4004
 6   Fax: (702) 382-4800
     Email: smuralidhara@wrnllawlv.com
 7          russ@wm11awlv.com
 8   Attorneys for Jan Rouven Fuechtener
 9
                                 UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                             Case No. 2:16-cr-00100-GMN-CWH
12
                    Plaintiff,                             LETTERS IN SUPPORT OF
13
                                                           DEFENDANT FOR SENTENCING
            v.
14
     JAN ROUVEN FUECHTENER,
15
                    Defendant.
16

17
            The Defendant, Jan Rouven Fuechtener, by and through his attorneys of record,
18
     Sunethra Muralidhara, Esq. and Russell E. Marsh, Esq., Wright Marsh & Levy, hereby submits
19
     the attached letters (Exhibit A) in support of Mr. Fuechtener for the sentencing hearing set on
20
     February 28, 2019 at 1:30   p.m.
21
            DATED this 26th day of February 2019.
22
                                                  WRIGHT MARSH & LEVY
23

24                                                /s/ Sunethra iv[ura/idhara
                                                  Sunethra Muralidhara, ESQ.
25
                                                  /s/Russell E. Marsh
26
                                                  Russell E. Marsh, ESQ.
                                                  Attorneys for Mr. Fuechtener
       Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 2 of 10




 1          INDEX OF LETTERS

 2
     The following individuals submit letters in support of Mr. Jan Rouven Fuechtener.

 4      1. JessMarchese
        2. Frank Aifter
        3. Brad Cleary
 6      •  Helma Tobischke
        5. Leif and Karin Hansen
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22
23

24

25

26


                                                   2
       Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 3 of 10




 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2            The undersigned hereby certifies that she is an employee of Wright Marsh & Levy and
 3   is a person of such age and discretion as to be competent to serve papers.
 4            That on February 26, 2019, she served an electronic copy of the above and foregoing
 5   Letters in Support of Defendant for Sentencing by electronic service to the person named

 6   below:

 7
                    NICHOLAS A. TRUTANICH
 8                  United States Attorney District of Nevada
 9                  ELHAM ROOHANI
                    Assistant United States Attorney
10                  elham.roohaniusdoj.gov
                    501 Las Vegas Blvd. South, Suite 1100
11                  Las Vegas, Nevada 89101
12

13

14                                                   /s/ Debbie Caroselli
                                                     Employee Wright Marsh & Levy
15

16

17

18

19
20

21

22

23

24

25

26


                                                     3
     Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 4 of 10




 2

 3

 4

 5
 6

 7

 8

 9                         EXHIBIT A
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26



                                       4
      Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 5 of 10




                                            Febiuaiy 14, 2019
  Chief Judge Gloria Navarro
  United States District Court

 Your Honor,
 This serves as my letter in support of Jan Rouven Fuechtener. I authored this letter on my own
 volition.

 I will refrain from mentioning any of the facts of this case as your honor is well aware of them.
 However, I do feel that I can genuinely comment on the character of Jan as someone who got to
 know him personally based upon my representation of him.

 To be clear, I do not condone his actions- no clear thinking person does. He deserves to do some
 prison time and pursuant to his plea, he will. However, I don’t believe the period should be for
 decades.
 I sincerely do not believe this case is who Jan is. First, Jan is a very naïve individual that grew up
 in a small town in Germany. From a young age, he was under the so called guidance of older
 mentors overseeing his magic career. I think even the prosecution would agree that based on the
 record (particularly the PSR), these individuals did not always have his best interests in mind.
 Although I am not a psychologist, I believe these interactions stunted Jan’s maturity and decision
 making abilities. As a result, it caused him to make poor decisions by interacting with the wrong
 people which ultimately caused him to wind up with a federal indictment. Throughout this case
 when we interviewed witnesses, I was genuinely surprised to see some of the individuals that Jan
 associated with. I don’t know if it was that Jan wants to save everyone from themselves, but I can
 say that these individuals were self-serving and manipulated Jan’s generosity.
I never mentioned this before, but when Jan was initially detained he commented “that my life is
over.” I didn’t take this as a genuine suicide threat, but more as a figurative statement. Magic is all
this man knows. Ever since he was a young boy, he was an aspiring magician. Now, between his
immigration status and the negative publicity associated with charges of this nature, it is safe to say
he will never be an entertainer again. Maybe he will be able to do some small show in Europe or on
a cruise ship, but the bottom line is he will never ascend to the level of headlining a show on the
Vegas Strip ever again. Obviously, he lost his trade due to his own actions, but I do think that this
is a mitigating factor that should be considered when determining the proper sentence for him.
I will leave recommending a sentence to the court in Mr. Marsh’s more than capable hands, but 1
would simply ask the court consider the above facts when sentencing Jan. Unfortunately, the court
will never get to know Jan as I did, but I can represent he is someone who is almost impossible not
to like. 1-le truly is no a bad guy, but rather a good guy that did a bad thing.
Sincerel




dA         601 S Las Vegas Blvd Las Vegas, NV 89101 • rnarcheselaw@msn corn
                     Phone: 702-385-JESS(5377) • Fax: 702-474-4210
Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 6 of 10




 Dear judge Gloria M. Navarro,


 my name is Frank Alfter and I am the husband of Jan Rouven Fuechtener. I am his
 partner and friend as well as producer of his shows in our old life...
 I know Jan for more than twenty years. He ist the most good-natured and amiable
 person I have ever met. This combined with his charming personality made his success
 on stage.
 His biggest goal was always to be ,,Everybodies Darling4t. Since I know him he always
 wanted to 4,save the world” and help other people.
 Au contraire to me he only believed in the good of people...
 In Germany every young man had to serve in the army or in a social facility for 12
 months. When I met him he worked in a home for disabled people in my hometown.
 He never complained or said a bad word about his tasks although it was pretty hard for
 a young man without any experience in that field.
 It was at that time that he started with his shows, a lot of charity or fundraisers for his
 special-care home.
 I remember another story, years later already in Las Vegas: I came back from a
 Cruiseship production when I controlled credit card statements. I found expenses for a
 flight. He was working his show, so it could not have been his flight. I asked him about
 the money spent. His answer was that he bought flights to Florida for a guy he rarely
 knew... This guy told him he hadnt visited his family for Christmas for years so he
                                                                                 —




 bought him his tickets... I freaked out but that is exactly how he is!
 His whole live was performing magic shows on stage, giving other people a good time.
 That was his 24/7 passion. This has already been taken away from him from one day to
 another. And facing these accusations he will never be able to go back into his Job again.
 His biggest dream   —   a Las Vegas Career- has been destroyed.
 He is serving this lifetime sentence already.
 I hope you will consider this and these words will help you to see his real character.
 He is a good person and not the monster the prosecution tries to create.


 Yours faiIly


 Fr    Aifter


 Germany, February 23, 2019
   Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 7 of 10




Dear Judge Gloria M. Navarro

My name is Bradley J. Cleary, I am Founder & Artistic Director of Jonathon Entertainment
GmbH & business owner of 6 Pack Fitness EU.
I write on behalf of my friend Jan Rouven Fuechtener who I have known and worked
alongside, together with his devoted partner Frank Alfter since 2003... where we, in a
small french town on one of Europe’s largest music hall stages, performed to hundreds of
spectators daily. A fairy tale setting with a fairy tale life.., is and what will always be the
romanticised lifestyle of a performer. But on that stage I met my mentors, Jan & Frank,
who also became part of my family.
Jans’ dedication to his dream and the passion he gave, working tirelessly without pause,
was always one of the greatest things I have respected of him. The interest he would
show in the lives of everyone he interacted with, learning their names & stories & always
following up after them and their families, could sometimes get quite frustrating but it is
one of his great attributes..
  For the past 1 2yrs I watched as Jan Rouvens’ only world was the one he knew while
climbing the ladder of success; he was performing on stages daily; he was working non
stop business hours; he was handling every aspect and detail himself & always with a joy
& happiness that he would bring with him in everything he did... brightening up everyones
day as he dedicated his every waking hour towards the fulfilment of his childhood dream.
Jan is a blessing and a joy to be around. He was widely respected for his character &
nature, friends and fans alike.

 Within the process of these last 2 yrs of Jans’ Incarceration, being in the public eye. It is
inevitable that the compete character of a person be questioned, & all the respect & joyful
moments brought to peoples lives, become silenced conversations in their minds.
His life’s dedication,& everything that he knew and loved and who loved him.. in question.
  I am aware of Jans’ convictions, and that the fate of his future must lie in someones
hands and I understand the position you must uphold. I ask however that you show
leniency in his sentencing. As there is much more evidence of a man who spent his life
dedicated, honest and hard working. Evidence of a great & gentle heart whose curiosity
brought so much joy & affection. Evidence that this is a man who has already lost
everything he knew.. I ask that in your sentencing you see the man we have known &
loved, the man whose greatest love is performing. A man with a good positive nature.
Who I know is not the sum of what he now stands accused of in front of you.
  I am one person writing for many with hope that you will find mercy on Jan Rouven
Fuechtner while sentencing.

I thank you for your time, and I send my thanks and gratitude for hearing my words.

Yours sincerely,
Brad J Cleary
    Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 8 of 10




February 22nd, 2019

Helma Tobischke
Buchenstr. 42
45892 Gelsenkirchen
Germany
htobischke@t-online.de


The Honorable Chief Judge Gloria Navarro

Chief Justice, Federal Court of the District of Nevada

333 S Las Vegas Blvd, Las Vegas, NV 89101, USA



RE: Jan Rouven Fuechtener




Dear Judge Navarro,

My name is Helma Tobischke. I am a woman from Germany and live in North Rhine Westphalia.
lye known Jan Rouven Fuechtener for 19 years and I’ve met him as a magician in a themeparc. As
often as possible I visited his magic show and became a fan. During 16 years I visited Jan Rouven
Fuechtener in his magic show wherever he appeared. A real friendship resulted.

From my point of view, he was always a nice, friendly young man who was looking for friends and
fans.
But I can imagine that Jan Rouven did not always met real friends, maybe many people have just
given a wrong friendship.
Jan Rouven Fuechtener has worked very hard for his own goal and his dream. His destination was
to have his own magic show in Las Vegas, and that has succeeded him with a lot of work and
patience.

I hope you consider this information with respect to the upcoming sentencing of Jan Rouven.
Whatever the outcome of the sentencing, Jan Rouven will have learned a lot from this experience.
After the imprisonment, Jan Rouven Fuechtener can begin a new life in Germany.
That is why I beg you to be indulgent in the upcoming sentencing

Thank you for taking the time to read my thoughts on this matter.


Respectfully yours,
  Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 9 of 10




Helma Tobischke
     Case 2:16-cr-00100-GMN-DJA Document 337 Filed 02/26/19 Page 10 of 10




LEE PEE VILLE Artist Agency Palmsrsdorfer Hof 14 0-50321 Bruhl              LEE PEE VILLE
                                                                           International Artist Agency
                                                                           Direktor Leif Hansen
                                                                           Palrnersdorfer Hof 14
                                                                           D-50321 BrUhi
                                                                           Phone 0049 (0) 2232-46134
                                                                           Fax   0049 (0) 2232-46897
                                                                           Mobil 0049 (0) 172-2999581
                                                                           LEEPEEVILLE@AOL.COM
  Dear Judge Gloria M. Navarro,

  we are Leif and Karin Hansen from Germany.

  We are in the Entertainrnentbusiness for more than 40 years.

  Leif Hansen worked as a magician in german Themeparks. He knows Jan Rouven
  Fuechtener since he was a teenager. It was in a Themepark in Germany more than 25
  years ago where he met Jan. He was always sitting in the first row and watching the
  shows. His dream was to become a magician too.

  We also own a Booking Agency fort he Entertainment Industry. We booked Jan for
  Themeparks and Theaters before he left Europe for Las Vegas.
  In all these years we never heard a bad word about him from any of our clients.
  Everybody liked him because he is a very friendly person.

  Jan never thought about money or fame. His biggest dream was to perform magic on
  stage. He loved what he did.

  We know him as a warm hearted, friendly person who always listened to everybody.

  He has a big heart and always was very friendly and open to everybody.

  His only topic was Magic and his next shows, these were the only things he thought
  about.

  We visited him a couple of times in Las Vegas during his years in the US. Also here he
  was always very helpful and supportive.

  It breaks our heart when we see how he lost his life.

  We pray to God that you will consider our words and think about him as a good person
  when you set the sentence for him.

  Best Regards,

  LeJf and Karin Hansen
                                             ///2

  Bruehl, February 22, 2019
Bankverbindung:                            Bankverhindung International:   Leif Hansen
Leif Hansen                                Leif Hansen                     Palmersdorfer Hot 14
Kreissparkasse KöIn                        Kreissparkasse KöIn             0-50321 Brühl
BLZ: 37050299                              SWIFT BIC: COKSDE33
                                                                           Steuer-Nr.: 224/5105/0552
Kto.: 160000429                            IBAN: DE 07370502990160000429
